AFFIRMED and Opinion Filed October 19, 2020




                                  S   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-19-01022-CR

                MARCELL LAKEIST WILLIAMS, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1642251-U

                        MEMORANDUM OPINION

               Before Justices Whitehill, Pedersen, III, and Reichek
                           Opinion by Justice Whitehill

      Appellant Marcell Lakeist Williams pled guilty to burglary of a habitation and

pled true to one enhancement paragraph. A jury found him guilty and assessed

punishment at seventy years in prison. On appeal, appellant raises one issue

complaining that the trial court erred by denying the oral continuance motion his

lawyer made on the first day of trial and renewed the next day. We overrule the

issue and affirm because error was not preserved.
                                     I. ANALYSIS

      Appellant’s brief cites a sworn continuance motion he filed about four months

before trial began, but that motion didn’t preserve the error he asserts on appeal.

      First, the record contains no express ruling on appellant’s sworn motion, and,

to the extent a ruling can be implied from the record, it appears the trial court granted

the motion. Specifically, appellant’s January 19, 2018 motion recited that (i) the

case was set for trial on January 29, 2018, and (ii) appellant’s lawyer needed a

continuance of unspecified duration to prepare for trial based on discovery she had

recently received and concerns about appellant’s mental health. The case wasn’t

tried until mid-May 2018.

      Moreover, appellant’s appellate complaint wasn’t raised in his written motion.

Rather, on appeal he argues that the trial court erroneously denied an oral

continuance motion that his lawyer made off the record on the first day of trial during

a break in voir dire and then repeated on the record on the second day of trial.

Appellant’s lawyer explained that, during lunch on the first day of trial, she and the

State learned that a drop of blood found at the crime scene had been swabbed but

never tested. The trial judge denied appellant’s oral motion, noting that the blood’s

presence was indicated in the probable cause affidavit.          Appellant’s appellate

argument repeats his oral continuance motion’s substance. Because his appellate

argument doesn’t comport with his written, sworn continuance motion, it wasn’t

preserved by that motion. See Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App.

                                          –2–
2012) (“The point of error on appeal must comport with the objection made at

trial.”).

        Finally, under settled law, appellant’s unsworn oral continuance motion itself

did not preserve error. See Blackshear v. State, 385 S.W.3d 589, 591 (Tex. Crim.

App. 2012) (“[A]n unsworn oral [continuance] motion preserves nothing for

appeal.”); see also TEX. CODE CRIM. PROC. art. 29.08 (all continuance motions must

be sworn).

                                  II. CONCLUSION

        For the foregoing reasons, we affirm the trial court’s judgment.




                                            /Bill Whitehill/
                                            BILL WHITEHILL
                                            JUSTICE


Do Not Publish
Tex. R. App. P. 47.2(b)
191022F.U05




                                         –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARCELL LAKEIST WILLIAMS,                    On Appeal from the 291st Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1642251-U.
No. 05-19-01022-CR          V.               Opinion delivered by Justice
                                             Whitehill. Justices Pedersen, III and
THE STATE OF TEXAS, Appellee                 Reichek participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered October 19, 2020.




                                       –4–